Dibell, J.
Replevin for an auto in the possession of the defendant Reed. He alone appeared. There were findings in his favor and the plaintiff appeals from the order denying its motion for a new trial.
On July 9, 1920, the defendant Virginia Auto Company gave one M. E. George, the credit man of the plaintiff, a so-called bill of sale of the auto, then in its possession, to secure money which it owed the plaintiff. It was in fact a mortgage. It was not witnessed nor acknowledged so as to be entitled to be filed as a chattel mortgage and it was not so filed. It was presented to the register of deeds, who issued to George a certificate of title under Laws 1919, p. 681, c. 510, amended by Laws 1919, p. 86, Sp. Sess. c. 53, now repealed by Laws 1921, p. 780, c. 472. The auto was left in the possession of the Virginia company. It sold it to the defendant Reed on September 17, 1920, for a valuable consideration. He had no actual notice of the transaction with George, and he was a good faith purchaser. He received a bill of sale, presented it to the register of deeds on September 21, 1920, and received a certificate of title. He took possession at once.
*41It is unnecessary to consider the general purpose of the 1919 repealed statute, or to discuss at length its proper construction. It does not purport to give the certificate of title effect as constructive notice. There are provisions as to the effect of a sale not made in accordance with the statute, which may not be easy of construction. Sections 8,-9. The auto here involved is covered by two certificates of ownership separately held, and regular- on their face. It is clear that it was not intended that the statute would annul the provisions of G. S. 1913, section 6967, et seq., and section 6086, et -seq. providing for the filing with the clerk of a municipality or the register of deeds of the county, nor the effect of the failure to file on good faith purchasers as fixed by G. S. 1913, § 6966.
The defendant is protected as a good faith purchaser and is the owner of the autoi and entitled to possession.
Order affirmed.